Temple, J.
— One Hayes sued H. H. Scott before a justice of the peace in Yolo County to recover a sum of money. Defendant answered, offering to permit judgment to be entered against him for a specified sum. The plaintiff declining to accept the offer, a trial was had, in which the plaintiff recovered less than had been offered. Judgment was entered for plaintiff for that amount, and also for defendant for costs. Defendant paid the amount of the judgment into court. Afterward plaintiff also paid to the justice all of the costs which accrued at the trial. The justice’s docket states, after showing, the entry of payment and filing defendant’s cost bill: “ January 17th. Plaintiff and defendants came into court and settled on the above basis. Plaintiff paid witness fees for himself, $14.60.”
It does not appear that satisfaction of the judgment *12was entered by the justice. The plaintiff appealed to the Superior Court, where a motion was made to dismiss the appeal on the ground that the judgment appealed from had been satisfied. Upon the hearing of this motion affidavits of various parties were read, tending to show whether the judgment had been satisfied, or plaintiff had accepted the money paid into the Justice’s Court.
There is here no question of jurisdiction.
The entry of the justice that the parties appeared and settled upon the basis is not one which he was required to make officially, and if properly made, was not conclusive.
If the question raised by the motion be a jurisdictional question, however, it was one to be determined by an inquiry into facts dehors the record. The investigation was one which the Superior Court had jurisdiction' to make, and its conclusion upon that matter is conclusive in this proceeding.
If the plaintiff accepted the money, the Superior Court should dismiss the appeal; but this fact, if it existed, did not deprive the court of jurisdiction.
The mere payment of the money into court by the defendant under such circumstances could not deprive the plaintiff of his right to appeal, if he was dissatisfied with the judgment.
Writ denied.
Searls, C. J., McFarland, J., Thornton, J., Sharp-stein, J., Paterson, J., and McKinstry, J., concurred.